Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 4/27/2022, in which claims 6, 7, 11 and 12 are cancelled and claims 1 and 10 are amended to change the breadth and scope of the claims. No claims are newly added.
Claims 1-5, 8-10 and 13-20 are pending in the instant application and are found to be allowable.	
Priority
The application is a National Stage entry of PCT/US2018/033362 filed on 5/18/2018, which claims priority to provisional application 62/507884 filed on 5/18/2017.

Information Disclosure Statement
The information disclosure statement (IDS) dated 4/19/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Objection
The objection to the specification at p. 66 for an illegible equation is hereby withdrawn. Applicant has submitted a correction to the specification dated 4/27/2022, with a legible version of the equation.

Withdrawn Rejections
All rejection(s) of record for claim(s) 6 and 11 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 4/27/2022, with respect to the rejection of claim 1-5, 8-10 and 13-20 under 35 U.S.C. § 112(a) for lack of enablement, has been fully considered and is persuasive. Applicant has narrowed the scope of the claim to be fully enabled by the specification.  The rejection is hereby withdrawn.
Applicant’s amendment, filed on 4/27/2022, with respect to the rejection of claims 1-5, 8-10 and 13-20 under 35 U.S.C. 103 as being unpatentable over Lifton et al (US 2014/0127126), in view of Ghayur et al. (US 2013/0195871), further in view of Tauber et al. (Endocrinology, 2014) or Oki et al. (Endocrinology, 2012),  has been fully considered and is persuasive.  The combined teachings of the prior art do not disclose or suggest the instantly claimed KCNJ5 inhibitor compounds. The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on a method of diagnosing an adrenal disease or disorder or a method of treating an adrenal disease or disorder, associated with a mutant KCNJ5, by administering the instantly claimed compounds. The prior art is silent on the instantly claimed compounds functioning as KCNJ5 inhibitors.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623